DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority under 35 U.S.C. 119
2.           Acknowledgment is made of a claim for foreign priority under 35U.S.C. 119(a)-(d) or (f), and a certified copy of the priority document has been received.

                                            Information Disclosure Statement
3.           All documents cited in the Information Disclosure Statement filed on 10/23/2020 are considered by examiner.

                                                                 Drawings
4.           All drawings filed on 10/23/2020 are approved by examiner.

				           Minor Correction(s)
5.	The disclosure should be carefully reviewed and ensure that any and all grammatical, idiomatic, and spelling or other minor errors are corrected. For instance, in claim 21, line 3, after “reference voltage”, -- ; -- should be inserted.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-9, 12, 13, 20 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al. (U.S. Pub. No. 2012/0049826, hereinafter “Hsu”).

Regarding claims 1, Hsu (e.g., Fig. 1) shows a voltage converter (100) comprising: a first transistor (Q1) coupled between a first rail (rail at VIN) configured to receive a supply voltage (VIN) and a first node (PH); and an inductance (L) coupled between the first node (PH) and a second node (node at Vo) configured to deliver an output voltage (Vo), wherein, at each operating cycle of the voltage converter, the first transistor (Q1) is maintained in the on state for a first time period proportional to an inverse of a first voltage difference between the supply voltage (VIN) and the output voltage (Vo) (para. [0013], also note that TOFF_RAMP is inversely proportion to the difference between VIN-Vo in the formula 402 of Fig. 4, whereas TOFF_RAMP is in a relationship with TON “The TOFF comparator network 102 develops an off ramp voltage TOFF_RAMP and compares TOFF_RAMP with V.sub.FB (or a version thereof) and provides an on time (TON) pulse signal TON_PULSE to an on time (TON) comparator network 104” (para. [0013]), therefore, the first transistor (Q1) is maintained in the on state for a first time period proportional to an inverse of a first voltage difference between the supply voltage (VIN) and the output voltage (Vo)).

Regarding claim 2, Hsu shows further comprising a second transistor (Q2) coupled between the first node (PH) and a second rail (rail at GND) configured to receive a reference voltage (GND).

Regarding claim 3, Hsu shows wherein the reference voltage is ground (GND).

Regarding claim 4, Hsu shows further comprising a control circuit (108) configured to control, at each operating cycle of the voltage converter, successively: a setting to the on state of the first transistor (Q1); a setting to the off state of the first transistor (Q1) and a setting to the on state of the second transistor (Q2); and a setting to the off state of the second transistor (Q2), the control circuit being configured, at each operating cycle, to maintain the first transistor (Q1) in the on state for the first time period (para. [0014]).

Regarding claim 5, Hsu shows wherein the control circuit (108) comprises a state machine (state ON/OFF to state OFF/ON of Q1, Q2).

Regarding claim 6, Hsu shows wherein the control circuit (108) is configured, at each operating cycle of the voltage converter, to maintain the second transistor (Q2) in the on state for a time period (para. [0014]).

Regarding claim 7, Hsu shows wherein the control circuit (108) is further configured to start an operating cycle when the output voltage is smaller than a voltage set point (para. [0013]).

Regarding claim 8, Hsu shows wherein the control circuit (108) further comprises a ramp generator configured to deliver a voltage ramp with a slope proportional to the first voltage difference (VIN-Vo), the first time period being determined from a comparison of the voltage ramp with the output voltage (Vo) or the voltage set point (paras. [0028]-[0030]).

Regarding claim 9, Hsu shows wherein the first time period is determined from a comparison of the voltage ramp with the output voltage (Vo) (para. [0029]).

Regarding claim 12, Hsu shows wherein the voltage ramp is configured to increase from the reference voltage (VREF), the first time period corresponding to a time taken by the voltage ramp to increase from the reference voltage (VREF) to the output voltage (Vo) or to the voltage set point (para. [0018]).

Regarding claim 13, Hsu shows wherein the control circuit (108) further comprises a comparator configured to compare the voltage ramp with the output voltage (Vo) or the voltage set point (para. [0018]).

Regarding claims 20 and 21, Hsu (e.g., Fig. 1) shows a circuit and a method of operating a voltage converter (100), comprising a first supply terminal (at VIN) configured to receive a supply voltage (VIN); a second supply terminal (at GND) configured to receive a reference voltage (GND); a first transistor (Q1) coupled between the first supply terminal (at VIN) and a first node (PH); a second transistor (Q2) coupled between the first node (PH) and the second supply terminal (at GND); a third terminal (at Vo) configured to be coupled to the first node (PH) via an inductor (L); and a control circuit (108) configured to, at each operating cycle, successively: set to the on state the first transistor (Q1), set to the off state the first transistor (Q1) and to the on state the second transistor (Q2), and set to the off state the second transistor (Q2), wherein, at each operating cycle, the first transistor (Q1) is maintained in the on state for a first time period that is proportional to an inverse of a first voltage (VIN – Vo) difference between the supply voltage (VIN) and a voltage (Vo) at the third terminal (paras. [0013]-[0015], formula 402 in Fig. 4).

Allowable Subject Matter
9.	Claims 10-11, 14-19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	None of prior art of record taken alone or in combination shows wherein the control circuit is configured, at each operating cycle of the voltage converter, to maintain the second transistor in the on state for a second time period, the control circuit further comprising another ramp generator configured to deliver another voltage ramp with a slope proportional to the first voltage difference, the second time period being determined from a comparison of the another voltage ramp with the output voltage or the voltage set point as recited in claims 10-11;  or wherein the ramp generator comprises: a capacitor coupled between the second rail and a third node configured to deliver the voltage ramp; and a current source having a first terminal coupled to the first rail and a second terminal coupled to the third node, the current source being configured to deliver a current having a value proportional to the first voltage difference as recited in claims 14-19;  or wherein the control circuit comprises: a state machine having a first output coupled to a control terminal of the first transistor, a second output coupled to a control terminal of the second transistor, a first input coupled to the third terminal; a first voltage ramp generator having an input coupled to a third output of the state machine; a second voltage ramp generator having an input coupled to a fourth output of the state machine; and a selection circuit having a first input coupled to an output of the first voltage ramp generator, a second input coupled to the second voltage ramp generator, and an output coupled to a second input of the state machine as recited in claim 22.

				Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW NGUYEN whose telephone number is (571)272-2081.  The examiner can normally be reached on 8 hours 9am-5pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW V NGUYEN/Primary Examiner, Art Unit 2838